DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an infrared reflective material claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The method according to claim 15, wherein an initial value of [[the]] n is 1; when n is less than N after positioning and radiotherapy of the patient is completed at the nth gamma angle, the method further comprises: instructing to adjust the gamma angle to an n+lth gamma angle, and updating n to n+1 according to the treatment plan.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The method according to claim 15, wherein before the gamma angle is adjusted to a first gamma angle according to the treatment plan, the method further comprises: 
after positioning of the patient is completed at any one of N gamma angles at which a treatment to be performed, adjusting the gamma angle from the first gamma angle to a Nth gamma angle sequentially, and performing a simulated anti-collision detection at each of the N gamma angles.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites an instructing method step in lines 6-10, which renders the claim indefinite.  The instructing method step fails to identify which system is instructed.
Claim 16 recites an instructing method step in lines 4-5, which renders the claim indefinite.  The instructing method step fails to identify which system is instructed.

Allowable Subject Matter
Claims 1-5, 7-14, 18, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-5, Meir et al. (U. S. Patent No. 10,183,177 B2) disclosed a radiotherapy system that comprises: 
a treatment couch (18); 
a positioning apparatus (39 and 40); 
an optical tracking system (10); and 
a computer (14); 
wherein: 
the positioning apparatus including at least one mark reference point (39 and 40) is disposed on the treatment couch (column 6, lines 50-62); and
the optical tracking system is disposed above the treatment couch (FIG. 1). 
However, the prior art failed to disclose or fairly suggested that the radiotherapy system comprises:
an optical tracking system; and 
a computer; 
wherein: 
the optical tracking system is configured to detect a relative position between a mark point set on a treatment body part of a patient and the at least one mark reference point, determine a deviation between the relative position and a reference position, and send the deviation to the computer; and 
the computer is respectively connected to the optical tracking system and the treatment couch, and is configured to determine whether to adjust a position of the treatment couch based on the deviation and a deviation range.

With respect to claims 7-9, the prior art failed to disclose or fairly suggested a method that comprises:
detecting a relative position between a mark point set on an treatment body part of a patient and a mark reference point; 
determining a deviation between the relative position and a reference position; and 
sending the deviation to a computer, the computer being configured to determine whether to adjust a position of a treatment couch based on the deviation and a deviation range.

With respect to claims 10-14, the prior art failed to disclose or fairly suggested a method that comprises: 
receiving a deviation sent by an optical tracking system, the deviation being a deviation between a relative position and a reference position, the relative position being a relative position between a mark point set on a treatment body part of a patient and a mark reference point detected by the optical tracking system; and 
determining whether to adjust a position of a treatment couch based on the deviation and a deviation range.

Response to Amendment
Applicant’s amendments filed 02 May 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 1-5 have been fully considered.  The objections of claims 1-5 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 2 and 3 have been fully considered.  The objection of claims 2 and 3 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 8 and 9 have been fully considered.  The objections of claims 8 and 9 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 11-13 have been fully considered.  The objections of claims 11-13 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 12 and 13 have been fully considered.  The objections of claims 12 and 13 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 14-17 have been fully considered.  The objection of claims 14-17 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 15-17 have been fully considered.  The objections of claims 15-17 have been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 02 May 2022 with respect to claims 1-5, 12, and 13 have been fully considered.  The rejection of claims 1-5, 12, and 13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ostyn et al. (U. S. Patent No. 10,888,483 B2) disclosed systems, devices, and methods for position monitoring and motion compensation.
Stahl et al. (U. S. Patent No. 10,857,391 B2) disclosed a system and a method for a diagnosis and a treatment.
Kaiser et al. (U. S. Patent No. 10,750,980 B2) disclosed a measurement of a human body using thermographic images.
Pearce et al. (U. S. Patent No. 10,702,715 B2) disclosed a radiation therapy patient platform.
Haider (U. S. Patent No. 10,660,583 B2) disclosed a patient-transport system.
Jordan et al. (U. S. Patent No. 10,532,224 B2) disclosed an offline angle selection in rotatable imaging and tracking systems.
Kaneko et al. (U. S. Patent No. 10,478,641 B2) disclosed a radiotherapy device comprising a control apparatus and a control method.
Siewerdsen et al. (U. S. Patent No. 10,426,554 B2) disclosed a system and a method for tracking and navigation.
Takahashi (U. S. Patent No. 10,398,913 B2) disclosed a treatment-planning apparatus comprising a control device, a control method, and a program.
Jordan et al. (U. S. Patent No. 10,342,996 B2) disclosed an online angle section in rotational imaging and tracking systems.
Meir et al. (U. S. Patent No. 10,183,177 B2) disclosed a patient monitor.
Maurer, Jr. (U. S. Patent No. 9,687,200 B2) disclosed a radiation treatment-delivery system comprising a translatable ring-gantry.
Falco et al. (U. S. Patent No. 9,451,928 B2) disclosed incorporating an internal anatomy in clinical radiotherapy setups.
Kuduvalli et al. (U. S. Patent No. 8,989,846 B2) disclosed a radiation treatment-delivery system comprising an outwardly-movable radiation treatment head and a ring gantry.
Maurer, Jr. (U. S. Patent No. 8,917,813 B2) disclosed an image-guided gantry radiotherapy system and related treatment-delivery methods.
Thomson et al. (U. S. Patent No. 8,559,596 B2) disclosed target tracking for an image-guided radiation treatment.
Maurer, Jr. et al. (U. S. Patent No. 8,536,547 B2) disclosed a ring-gantry radiation-treatment delivery system comprising a treatment head having a dynamically-controllable inward extension.
West (U.  S. Patent No. 8,417,318 B2) disclosed calibrating tracking systems to remove a position-dependent bias.
Maurer, Jr. et al. (U. S. Patent No. 8,130,907 B2) disclosed controlling X-ray imaging based on a target motion.
Sauer et al. (U. S. Patent No. 7,853,308 B2) disclosed a system and a method for patient positioning for a radiotherapy in a presence of a respiratory motion.
Mostafavi (U. S. Patent No. 7,769,430 B2) disclosed patient visual instruction techniques for synchronizing breathing with a medical procedure.
Fu et al. (U. S. Patent No. 7,713,205 B2) disclosed dynamic tracking of soft-tissue targets with ultrasound images without using fiducial markers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884